Friday, July 01, 2011


Mr. David S. Morales
Office of the Attorney General of Texas
Deputy First Assistant Attorney General
P.O. Box 12548, Capitol Station
Austin, TX 78711-2548
Mr. William Gerow Christian
Graves Dougherty Hearon & Moody, PC
401 Congress Ave., Suite 2200
Austin, TX 78701

RE:   Case Number:  09-0530
      Court of Appeals Number:  03-08-00516-CV
      Trial Court Number:  D-1-GN-07-004116

Style:      TEXAS DEPARTMENT OF PUBLIC SAFETY
      v.
      COX TEXAS NEWSPAPERS, L.P., AND HEARST NEWSPAPERS, L.L.C.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Medina and Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Joseph R. Larsen     |